Title: From Thomas Jefferson to Samuel Clarke, 25 September 1798
From: Jefferson, Thomas
To: Clarke, Samuel


          
            Dear Sir
            Monticello Sep. 25. 98.
          
          I duly recieved your favor of July 10. with the account inclosed, authorising me to debit mr John Mc. Dowell for nails delivered over to him £124.2.7 leaving a balance in your hands of £90.18.8½. having recieved nothing of the earnings of my nailery during my absence from Decemb. last, & little since my return, and constantly to make advances for nailrod I am under a necessity of solliciting your remittance of the balance at the first possible moment. I shall be much pressed by a paiment to be made at our next court (Oct. 1.) when the reciept of your balance would be peculiarly acceptable. however, then, or as soon after as you can make it convenient will oblige Dr. Sir
          Your most obedt. servt
          
            Th: Jefferson
          
        